IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,865


                      EX PARTE MARIO GUADALUPE GARCIA, Applicant


             ON APPLICATION FOR A WRIT OF HABEAS CORPUS
        CAUSE NO. F-08-59015-K IN THE CRIMINAL DISTRICT COURT NO. 4
                            FROM DALLAS COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of continuous sexual

abuse of a child under fourteen and was sentenced to thirty-two years’ imprisonment. The Fifth

Court of Appeals affirmed the conviction. Garcia v. State, No. 05-10-00291-CR (Tex. App. – Dallas

del. Jul 28, 2011).

        Applicant contends he was denied his right to file a pro se petition for discretionary review.

The trial court has entered findings of fact and conclusions of law and recommends that relief be

                                                  -1-
                                                                                                 -2-

granted. See Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997). Based on the trial court’s

findings, Applicant is entitled to the opportunity to file an out-of-time petition for discretionary

review of the judgment of the Fifth Court of Appeals in Cause No. 05-10-00291-CR that affirmed

his conviction in Cause No. F-08-59015 from the Criminal District Court No. 4 of Dallas County.

Applicant shall file his petition for discretionary review with this Court within 30 days of the date

on which this Court’s mandate issues.



Delivered: August 22, 2012
Do not publish